NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


ROBERT WYATT JORGENSEN,                   )
DOC# 157868,                              )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-1188
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed August 17, 2018.

Appeal from the Circuit Court for Pasco
County; Mary M. Handsel, Judge.

Brett McIntosh and Kevin M. Griffith of
Brett D. McIntosh, P.A., Sarasota, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Donna S. Koch,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.



LaROSE, C.J., and BLACK and SALARIO, JJ., Concur.